 



Exhibit 10.1 

 

 [image_001.jpg]

 

 

 

January 10, 2017

 

VIA E-MAIL (david.given@FaegreBD.com)

 

Jacqueline M. Lemke

c/o David Given

Faegre Baker Daniels

300 N. Meridian Street, Suite 2700

Indianapolis, Indiana 46204

 

Re:Settlement Agreement and Release of All Claims

 

Dear Ms. Lemke:

 

By previous correspondence, you communicated your decision to resign your
position as President and Chief Executive Officer and as a member of the board
of directors of Bioanalytical Systems, Inc. ("BASi" or "Company"). BASi
subsequently accepted your resignation effective November 8, 2016 (“Resignation
Date”) and announced your resignation in a Form 8-K filed with the SEC that same
date.

 

Following your resignation, your counsel and counsel for the Company had a
series of discussions that resulted in certain agreements between you and the
Company concerning the resolution of all contractual and other matters between
the parties, including matters arising under your Second Amended and Restated
Employment Agreement dated July 1, 2014. The terms of those agreements are
detailed below.

 

Other than the amounts described in paragraph 3 below, you agree by virtue of
your signature below that BASi has paid you all compensation and benefits due
and owing for service prior to your separation date (including payment for all
accrued but unused vacation), and you will not be entitled to any additional
compensation from BASi or to participate in any of BASi's benefit plans except
as specifically provided below. In addition, to the extent you have not already
done so, you are expected to return all keys, computers, key cards, files and
other Company property, of any kind, to BASi by January 20, 2017.

 

A.Terms.

 

1.Definitions. The terms “you” and “your” and “Lemke” mean Jacqueline M. Lemke,
and anyone who has or obtains any legal right or claims through her. “BASi” and
“Company” mean Bioanalytical Systems, Inc. and include its past and present
officers, directors, employees, agents, related corporations and entities,
affiliates, principals, insurers, shareholders, attorneys, trustees,
subsidiaries, predecessors, successors and assigns, any and all employee benefit
plans (and any fiduciary of such plans) sponsored by BASi. “Agreement” means
this letter agreement which contains the terms of the settlement agreement
package and which includes a release of all claims arising out of Lemke’s
employment relationship with BASi and the separation of the employment
relationship. “The Parties” means Lemke and BASi.

 

[image_002.jpg] 

 



 

 

 

2.Nature of Resignation. This Agreement confirms that Lemke resigned her
employment with BASi and resigned as a member of the BASi Board of Directors
effective November 8, 2016. BASi maintains that Lemke’s resignation from
employment was not for “good reason” under the terms of her employment
agreement, while Lemke maintains she had such “good reason.” The parties’
negotiations have resulted in the compromise agreement set forth in in this
Agreement.

 

3.Payments and Benefits to be Provided to Lemke. In exchange for and in
consideration of Lemke's agreement to release all claims against BASi as
described in paragraph 4 and in consideration of the other promises contained in
this Agreement, BASi agrees as follows:

 

a.BASi agrees to pay Lemke a severance benefit in the form of salary
continuation for six (6) months after the effective date of this Agreement
(“Severance Period”). These salary continuation payments will be made at the
time of BASi’s normal payroll period in an amount equivalent to Lemke’s periodic
salary paid immediately prior to her resignation from employment. Unless Lemke
notifies BASi’s payroll department of a different bank account, this amount will
be deposited in the bank account that she previously designated for direct
deposit.

 

b.Additionally, following the Release Effective Date, if Lemke is eligible for
and timely elects to continue health insurance coverage under BASi's group
health care program pursuant to the federal law known as COBRA, then, BASi will
reimburse her through the Severance Period, for the amount of COBRA premiums
paid by her to maintain such coverage upon presentation by her to the Company of
evidence that she has made such payments. Any month for which Lemke receives
such reimbursement from BASi will count toward the eighteen (18) month COBRA
continuation period. BASi will treat and report such reimbursements as taxable
compensation to Lemke to avoid any potential violation of any applicable
nondiscrimination rules relating to highly compensated individuals under
Section 105 of the Internal Revenue Code. (26 U.S.C. §105).

 

c.After the period referenced in paragraph 3(b) ends, Lemke and her family will
have the option of continuing to participate in BASi’s group health care program
pursuant to COBRA for any remaining period of COBRA continuation coverage to the
extent required under COBRA, but she will be responsible for the entire premium.

 



 

 

 

d.Lemke agrees that all of her unvested stock options shall be irrevocably
terminated and of no further effect as of the date hereof. Lemke further agrees
that she will not be eligible for any bonuses, commissions, or other incentive
compensation paid by BASi following her resignation date. Lemke’s vested stock
options shall be governed by the terms of the applicable grant/award
agreement(s).

 

4.Release of Claims. By signing this Agreement, Lemke unconditionally and fully
releases and forever discharges BASi from (a) any and all possible claims, known
or unknown, arising out of or from her employment with BASi under any and all
possible legal, equitable, tort, contract or statutory theories, including but
not limited to any claims for constructive or wrongful discharge or breach of
contract, except for any claims relating to accrued and vested rights under a
retirement plan; (b) any and all claims arising on or before the date Lemke
signs this Agreement, including but not limited to any charges, claims, demands
or actions under Title VII of the Civil Rights Act of 1964 and the Equal Pay
Act, 42 U.S.C. § 2000e et seq., Section 1981 of the Civil Rights Act of 1866, 42
U.S.C. § 1981, the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Americans with Disabilities Act, 42 U.S.C. § 12101
et seq., the Indiana Civil Rights Law, the Employee Retirement Income Security
Act, 29 U.S.C. § 1001 et seq., the United States Constitution, the Indiana
Constitution, any and all amendments to said statutes, and any other federal,
state or local statute or law, ordinance or regulation, dealing in any way with
employment or employment-related benefits and all claims for costs and
attorneys’ fees; and (c) all claims Lemke may have against BASi arising out of
Lemke's employment and/or resignation of employment with BASi, including any
claims arising out of her Employment Agreement dated April 9, 2012, which was
amended as of October 15, 2012 and amended and restated as of February 7, 2013
(“Original Agreement), or out of her Second Amended and Restated Employment
Agreement effective July 1, 2014 (collectively referred to as "Employment
Agreement" hereinafter). BASi and Lemke acknowledge and agree, however, that the
release/waiver of claims set forth in this paragraph 4 does not release, affect
or relinquish (i) any of Lemke’s rights as a shareholder or security holder of
BASi; (ii) any rights Lemke may have with respect to vested stock options;
(iii) any rights Lemke may have with respect to vested benefits under any of the
BASi’s employee retirement and/or welfare benefit plans, including without
limitation under any applicable 401(k) plan; (iv) any rights Lemke may have for
indemnification with respect to any third-party claims relating to Lemke’s
service as an officer, director, employee and/or representative of BASi or any
of its affiliates, including without limitation any indemnification rights under
Section 2.3 of the Second Amended and Restated Employment Agreement, BASi’s
organizational documents and/or applicable law; (v) any rights to directors' and
officers' liability insurance coverage or any other liability insurance coverage
relating to Lemke’s service as an officer, director, employee and/or
representative of BASi or any of its affiliates; and/or (vi) any of Lemke’s
rights (or BASi’s obligations) under this Agreement. Lemke agrees and
understands that any claims she may have under the aforementioned laws, statutes
or any other federal, state or local law, ordinance, rule or regulation are
effectively waived by this Agreement. Lemke understands that the signing of this
Agreement prevents her from making any further claims against BASi in connection
with her employment and the separation of her employment with BASi. Lemke agrees
to give up, release and waive all claims against BASi and not to bring any
lawsuits against BASi relating to the claims she has given up, released and
waived, nor will she allow any suit to be brought on her behalf. BASi represents
and acknowledges that its senior management and directors are unaware of any
claims it may have against Lemke as of the date of this Agreement, including
claims arising out of her service as an employee, officer and/or member of the
Board of Directors. 

 



 

 

 

5.No Admission of Liability; Waiver. This Agreement shall not in any way be
construed as an admission by BASi that it has acted wrongfully with respect to
Lemke or any other person, or that Lemke has any rights whatsoever against BASi.
Lemke waives any right or claim of reinstatement to employment with BASi and
agrees not to seek further employment with BASi. If Lemke does seek employment
with BASi, BASi is under no obligation to consider her for employment.

 

6.Acknowledgment. Lemke acknowledges that she is not entitled to any of the
payments and benefits listed in paragraph 3(a)-(b) of this Agreement unless she
signs this Agreement and does not revoke it within the revocation period stated
in paragraph 16 below.

 

7.Non-Disparagement. In consideration of the promises made in this Agreement,
Lemke agrees not to make any false, negative or disparaging remarks or comments
to any person and/or entity about BASi; make any statement that may subject BASi
to potential embarrassment, humiliation or any other negative consequence; or
make any public statement, including but not limited to, any statement to the
media or to BASi employees, regarding the separation of her employment with
BASi. For its part, BASi’s directors, officers, and senior leadership team in
place as of the date of this Agreement will not authorize the making of any
false, negative or disparaging remarks or comments to any person and/or entity
about Lemke or any statement that may subject her to potential embarrassment,
humiliation or any other negative consequence. BASi and Lemke acknowledge and
agree that nothing in this paragraph 7 shall be construed to prohibit any
truthful statements made in response to any legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings).

 

8.Consultation with Attorney. Lemke agrees that she has read this Agreement and
the releases contained herein, that she understands all of the terms hereof,
that she has not been coerced, threatened or intimidated into signing this
Agreement, and that she executes this Agreement voluntarily and with full
knowledge of its meaning and consequences and that she has had sufficient
opportunity to consult with her attorney regarding this Agreement. Lemke further
acknowledges that BASi hereby advises her that she should consult with an
attorney before executing this Agreement.

 



 

 

 

9.Violation of Agreement and Severability. Lemke agrees that if she breaches any
obligation set forth in this Agreement, BASi shall cease all payments to her, as
described in this Agreement, and it shall also cease providing all benefits to
her, as described in this Agreement. Lemke also understands and agrees that in
the event that this Agreement is ever held to be invalid or unenforceable, in
whole or in part, as to any particular type of claim or charge or as to any
particular circumstances, this Agreement shall remain fully valid and
enforceable as to all other claims, charges and circumstances.

 

10.Confidentiality and Non-Solicitation. Lemke agrees and understands that she
remains subject to the Confidentiality and Non-Solicitation obligations stated
in Sections 3.1 and 3.3 of her Second Amended and Restated Employment Agreement.
The parties understand that BASi will be required to file this Agreement with
the SEC as part of its reporting obligations.

 

11.Lemke's Representations. Lemke represents and warrants that in the making and
execution of this Agreement, she is not relying on any representation,
statement, or assertion of fact or opinion made by any agent, attorney,
employee, or representative of the persons, parties, or corporations being
released herein, and she hereby waives any right to rely upon all prior
agreements and/or oral representations made by any agent, attorney, employee, or
representative of such persons, parties, or corporations even though made for
the purpose of inducing her to enter into this Agreement.

 

12.Return of BASi’s Property. Lemke hereby represents and warrants that she has
returned to BASi all of BASi’s property that was in her possession or control.
This includes, but is not limited to, keys, credit cards, phone cards, cellular
telephones, pages, directories, computer hardware and software, books,
documents, memoranda, and all other records, and copies thereof.

 

13.Cooperation and Transition Assistance. Lemke agrees that she will be
available to provide reasonable assistance to BASi with transitional matters
relating to her former duties with BASi, without additional compensation, for
the Severance Period discussed in paragraph 3(a), above; BASi acknowledges that
Lemke’s obligation to provide assistance shall consist primarily of making
herself reasonably available, as BASi may reasonably request, to respond to
questions and confer with BASi’s officers and other designated representatives
on transitional matters and nothing herein shall preclude Lemke from engaging in
other full-time employment or business activities during the Severance Period.

 

14.Miscellaneous. The Parties agree that this Agreement is deemed made and
entered into in the State of Indiana and in all respects shall be interpreted,
enforced and governed under the laws of the State of Indiana, unless otherwise
preempted by federal law. Jurisdiction and venue for litigation of any dispute,
controversy, or claim arising out of or in connection with this Agreement shall
lie exclusively in the federal or state courts in Tippecanoe County, Indiana,
and the Parties hereby consent to service of process from said courts. This
Agreement shall inure to the benefit of and may be enforced by, and shall be
binding on The Parties and their heirs, executors, administrators, personal
representatives, assigns, and successors in interest. The language of all parts
of this Agreement shall be in all cases construed as a whole, according to its
fair meaning, and not strictly for or against the drafter.

 



 

 

 

15.Disclosures by Lemke. As a condition precedent to her eligibility for the
severance benefits described in paragraph 3(a)-(b) above, Lemke affirms that she
is not aware of any employment or other agreements she has signed on behalf of
BASi in her capacity as President and Chief Executive Officer that were not
disclosed to or known by appropriate Company officials or employees.

 

16.Time to Consider this Agreement. Lemke understands that she has twenty-one
(21) days from the date of delivery of this Agreement to consider the terms of
this Agreement. Lemke understands that she may sign this Agreement at any time
during the twenty-one (21) day period. Lemke understands that she may revoke
this Agreement if she so chooses until seven (7) days after the date of
execution. Lemke further understands that this Agreement will not become
effective or enforceable and that BASi’s obligations in paragraph 3 of this
Agreement to make payments and provide benefits will not become effective or
enforceable until seven (7) days from the date of Lemke’s execution of this
Agreement, provided that the Agreement is not revoked during such seven day
period ("Release Effective Date").

 

Sincerely,

 

Bioanalytical Systems, Inc.

 

/s/ Larry S. Boulet

 

Larry S. Boulet

 

Chairman of the Board

 



 

 

 

My signature below represents my unconditional acceptance of all terms and
conditions contained in this Agreement.

 

 

 

 



/s/ Jacqueline M. Lemke   January 11, 2017   Jacqueline M. Lemke   Date  



 

 



STATE OF INDIANA   )       ) SS: COUNTY OF HAMILTON   )  



 

Subscribed to and sworn before me, a Notary Public, in and for said County and
State, this 11th day of January, 2017.

 



    /s/ Jamie Moore         Signature                   Jamie Moore        
Printed                                       Notary Public                    
  My Commission Expires:   County of Residence:               8/11/2023  
Delaware    

 



 



 

 

 

